



AXA EQUITABLE POST-2004 VARIABLE DEFERRED
COMPENSATION PLAN FOR EXECUTIVES


ARTICLE 1
ESTABLISHMENT OF THE PLAN
1.1 Purpose.
The purpose of The AXA Equitable Post-2004 Variable Deferred Compensation Plan
for Executives (the “Plan”) is to provide a means whereby AXA Equitable Life
Insurance Company (hereinafter referred to as the “Company”) and its Affiliates
(as defined in Article 2) that adopt the Plan pursuant to Section 1.2 may allow
a select group of management or highly compensated employees to defer the
receipt of compensation on a tax-favored basis. The Plan also provides for
certain employer contributions.
1.2 Adoption of the Plan.
With the Company’s consent, an Affiliate of the Company may adopt and join the
Plan as an Employer (as defined in Article 2) for the benefit of its Employees
(as defined in Article 2). Such Affiliate shall assume the sole responsibility
for the obligations of this Plan with respect to its Employees by executing an
adoption and joinder agreement satisfactory in its form and terms to the Company
(or in accordance with such other procedures as the Company may from time to
time permit). An Affiliate shall cease to be an Employer under the Plan on a
date specified by the Company pursuant to the terms of the adoption and joinder
agreement or, if no such date is so specified, on the date such Employer has no
remaining obligations to its Employees under the Plan. In the event that an
Affiliate shall cease to be an Employer, all obligations incurred by such
Affiliate with respect to its Employees under the Plan prior to the date it
ceases to be an Employer shall continue to be the sole responsibility of that
Affiliate.
ARTICLE 2
DEFINITIONS


Affected Benefits. “Affected Benefits” means the portion of a Former Retirement
Plan Participant’s benefits under the AXA Equitable Excess Retirement Plan or
the Excess Benefit Plan for MONY Employees that was earned or vested within the
meaning of Code Section 409A and the regulations thereunder after 2004 reduced,
in the case of the AXA Equitable Excess Retirement Plan, by the amount of FICA
tax owed by the Former Retirement Plan Participant on the benefits and any
income tax withholding on the amount of the FICA.
Affiliate. “Affiliate” means any firm, limited liability company, partnership or
corporation that directly or indirectly through one or more intermediaries,
controls, is controlled by, or is under common control with the Company.
Base Salary. “Base Salary” means, with respect to a Participant for a Plan Year,
such Participant’s annual base salary earned in that Plan Year before reduction
pursuant to this Plan or any plan or agreement of an Employer whereby
compensation is deferred, including, without limitation, a plan whereby
compensation is deferred in accordance with Code Section 401(k) or reduced
including, without limitation, a plan established in accordance with Code
Section 125 or Code Section 129. In the case of a retail sales manager, “Base
Salary” includes any salary and/or other cash compensation payable in accordance
with the Company’s managerial compensation program, or any similar Employer
program.
Beneficiary. “Beneficiary” means the person or persons designated as such in
accordance with Section 7.2 of the Plan.
Board. “Board” means the Board of Directors of the Company, as constituted from
time to time.
Catch-Up Excess 401(k) Contribution. “Catch-Up Excess 401(k) Contribution” means
an annual contribution to which a Participant may have been entitled for Plan
Years prior to 2019 pursuant to Section 4.5(b) of the Plan.
Code. “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
Code Compensation Limit. “Code Compensation Limit” means the compensation limit
set forth under Code Section 401(a)(17) for qualified plans.
Commissions. “Commissions” with respect to a Plan Year means a Participant’s
commissions, service fees, or training allowance payments that are earned during
that Plan Year as determined in accordance with Code Section 409A and the





--------------------------------------------------------------------------------





regulations thereunder and that are recognized as compensation under the
Company’s retirement plan or any similar Employer plan, before reduction
pursuant to this Plan or any plan or agreement of an Employer whereby
compensation is deferred, including, without limitation, a plan whereby
compensation is deferred in accordance with Code Section 401(k) or reduced,
including, without limitation, a plan whereby compensation is reduced in
accordance with Code Section 125 or Code Section 129. For this purpose, the term
“Commissions” does not include any Production Opportunity Payments.
Committee. “Committee” means the Administrative Committee comprised of at least
three officers or officer-equivalents of the Company appointed by the Chief
Human Resources Officer of the Company to administer the employee benefit plans
of the Company.
Company. “Company” means AXA Equitable Life Insurance Company.
Compensation. “Compensation” means “Compensation” as defined in the 401(k) Plan,
except that Compensation under this Plan for purposes of determining the Excess
401(k) Contributions and Excess 401(k) Matching Contributions shall be computed
without regard to the Code Compensation Limit and, for Plan Years after 2018,
shall include a participant’s elective deferrals under this Plan to the extent
that the amounts deferred would have been Compensation if they had not been
deferred.
Disability. “Disability” means disability as defined in Code Section
409A(a)(2)(C) and the regulations thereunder except that, for purposes of
Section 4.5 of the Plan, “Disability” shall have the meaning set forth in the
401(k) Plan.
Distribution Account or Account. “Distribution Account” or “Account” means the
Distribution Account(s) established pursuant to Section 5.1 of the Plan.
Dividend Equivalents. “Dividend Equivalents” means deferred Stock units equal in
value to any dividends, or other related payments designated by the Committee or
its designee, that a Participant would have received if the balances of the
Participant’s Restricted Stock Distribution Account(s) represented actual Stock
rather than deferred Stock units.
Earnings Crediting Options. “Earnings Crediting Options” means the options made
available by the Company and elected by a Participant from time to time pursuant
to which earnings are credited to the Participant’s Distribution Accounts other
than the Participant’s Restricted Stock Distribution Accounts, if any.
Effective Date. “Effective Date” means the effective date of the Plan which is
November 11, 2004.
Eligible Employee. “Eligible Employee” means an Employee who is eligible to
defer compensation earned in a Plan Year. Effective for the 2013 Plan Year,
eligibility requirements for each Plan Year are determined by the Committee, or
its designee, in its sole discretion.
Employee. “Employee” means any person who is (i) actively employed by an
Employer on a regular full-time salaried basis, including retail sales force
managers, or (ii) prior to the 2013 Plan Year, an active sales associate of an
Employer. For this purpose, an Employee shall be considered to be active while
on family leave, military leave, an approved leave of absence or a short-term
disability leave but shall not be considered active if he or she is on a
terminal leave of absence or a long-term disability leave. Effective for the
2013 Plan Year and forward, sales associates who are not retail sales managers
are not eligible to defer the receipt of compensation under this Plan.
Employer. “Employer” means each of the Company and any of its Affiliates that
adopt and join the Plan pursuant to Section 1.2 of the Plan.
Employer 401(k) Contributions. “Employer 401(k) Contributions” means the
contributions made by an Employer on behalf of a participant pursuant to Section
4.6(b)(6) of the 401(k) Plan.
Enrollment Agreement. “Enrollment Agreement” means the authorization form which
an Eligible Employee files with the Committee or its designee to participate in
the Plan which may be electronic.
ERISA. “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
Excess Plan Payment. “Excess Plan Payment” means, with respect to a Plan Year,
the amount earned by a Participant during that Plan Year under the AXA Equitable
Annual Cash Payment Excess Plan, reduced by the amount of FICA tax owed thereon
by the Participant as well as any income tax withholding on the amount of the
FICA.





--------------------------------------------------------------------------------





Excess 401(k) Contributions. “Excess 401(k) Contributions” means the
contributions to which a Participant is entitled pursuant to Section 4.5(a) of
the Plan.
Excess 401(k) Matching Contributions. “Excess 401(k) Matching Contributions”
means the contributions to which a Participant is entitled pursuant to Section
4.5(c) of the Plan.
Former Retirement Plan Participants. “Former Retirement Plan Participants” means
certain sales associates who became ineligible to participate in the AXA
Equitable Excess Retirement Plan or the Excess Benefit Plan for MONY Employees
after 2008.
Non-Proprietary Income. “Non-Proprietary Income” means a Participant’s
Commissions with respect to sales of non-proprietary life and annuity products
and AXA Advisors products, regardless of whether they are recognized as
compensation under the Company’s retirement plan or any similar Employer plan.
Participant. “Participant” means an Eligible Employee who has elected to defer
any amount under the Plan or an individual who has received Excess 401(k)
Contributions, Catch-Up Excess 401(k) Contributions or Excess 401(k) Matching
Contributions.
Performance Units. “Performance Units” means performance units granted under the
AXA Performance Unit Plan 2009 or a similar plan adopted by the Company after
2009 as determined by the Committee or its designee.
Performance Unit Payout. “Performance Unit Payout” means, with respect to a Plan
Year, the cash component of any payout a Participant may receive with respect to
Performance Units granted in that Plan Year.
Performance Unit Payout Distribution Account. “Performance Unit Payout
Distribution Account” means an Account maintained for a Participant to which a
Performance Unit Payout deferred by the Participant is credited.
Plan. “Plan” means The AXA Equitable Post-2004 Variable Deferred Compensation
Plan for Executives, as amended from time to time.
Plan Year. “Plan Year” means the calendar year provided, however, that the 2004
Plan Year commenced on the Effective Date and ended on December 31, 2004.
Regular Distribution Account. “Regular Distribution Account” means an Account
maintained for a Participant to which Affected Benefits, Excess Plan Payments,
Non-Proprietary Income, Commissions, Base Salary and/or Short-Term Incentive
Compensation deferred by the Participant is credited.
Restricted Stock Award. “Restricted Stock Award” means an award of Stock or a
contractual right to receive Stock granted under the Stock Incentive Plans or
any similar plan or arrangement of an Employer that is forfeitable by the
recipient until the completion of a specified period of future service, the
achievement of pre-established performance objectives, or until otherwise
determined in accordance with the plan or arrangement pursuant to which it is
granted.
Restricted Stock Distribution Account. “Restricted Stock Distribution Account”
means an Account maintained for a Participant to which deferred Stock units
relating to Restricted Stock Awards deferred by the Participant are credited.
Separation from Service. “Separation from Service” means a separation from
service within the meaning of Code Section 409A and the regulations thereunder,
provided that a separation from service for an employee will be deemed to have
occurred on a given date if the Company and the employee reasonably anticipate
that the level of bona fide services the employee will perform after that date
for the Company and all persons with whom the Company would be considered a
single employer under Code Sections 414(b) and 414(c) will permanently decrease
to less than 50% of the average level of bona fide services provided by the
employee in the immediately preceding 12 months. In addition, an 80% test will
be used in applying Code Sections 1563(a)(1), (2) and (3) for purposes of
determining a controlled group of corporations under Code Section 414(b) and in
applying Treasury Regulation Section1.414(c)-2 for purposes of determining
trades or businesses that are under common control for purposes of Code Section
414(c).
Service. “Service” means the continuous period of time during which an
individual is an Employee provided that, for purposes of Section 4.5 of the Plan
only, “Service” shall have the meaning set forth in the 401(k) Plan.
Short-Term Incentive Compensation. “Short-Term Incentive Compensation” for any
Plan Year means the award, if any,





--------------------------------------------------------------------------------





earned by a Participant on account of services rendered to an Employer during
that Plan Year that is payable on or before the last day of the third month
following the close of the Plan Year, pursuant to the Company’s Short- Term
Incentive Compensation Plan or any similar plan or arrangement maintained by an
Employer, before reduction pursuant to this Plan or any plan or agreement of an
employer whereby compensation is deferred, including, without limitation, a plan
whereby compensation is deferred in accordance with Code Section 401(k) or
reduced, including, without limitation, a plan whereby compensation is reduced
in accordance with Code Section 125 or Code Section 129.
Stock. “Stock” means any security which is the subject of a Restricted Stock
Award.
Stock Incentive Plans. “Stock Incentive Plans” means, collectively, The AXA
Financial, Inc. 1991 Stock Incentive Plan, The AXA Financial, Inc. 1997 Stock
Incentive Plan, and any successor plans thereto.
401(k) Distribution Account. “401(k) Distribution Account” means an Account
maintained for a Participant to which Excess 401(k) Contributions, Catch-Up
Excess 401(k) Contributions or Excess 401(k) Matching Contributions are
credited.
401(k) Plan. “401(k) Plan” means the AXA Equitable 401(k) Plan.

ARTICLE 3
ADMINISTRATION OF THE PLAN


The Committee is hereby authorized to administer the Plan and establish, adopt,
or revise such rules and regulations as it may deem necessary or advisable for
the administration of the Plan. The Committee shall have discretionary authority
to construe and interpret the Plan and to determine the rights, if any, of
Participants and Beneficiaries under the Plan. The Committee’s resolution of any
matter concerning the Plan shall be final and binding upon any Participant and
Beneficiary affected thereby. Members of the Committee shall be eligible to
participate in the Plan while serving as members of the Committee, but a member
of the Committee shall not vote or act upon any matter which relates solely to
such member’s interest in the Plan as a Participant or Beneficiary.
ARTICLE 4
PARTICIPATION
4.1. Election to Participate.
(a) Any Eligible Employee may enroll in the Plan effective as of the first day
of a Plan Year by filing a completed and fully executed Enrollment Agreement
with the Committee or its designee prior to the beginning of such Plan Year.
Pursuant to said Enrollment Agreement for the Plan Year, the Eligible Employee
shall irrevocably elect:
(i)
the percentages, in whole percentages not greater than 50% (25% for Plan Years
prior to 2019), by which the Commissions, Non-Proprietary Income, Base Salary,
and/or Short-Term Incentive Compensation, as applicable, of such Eligible
Employee earned during the Plan Year will be reduced,

(ii)
the whole percentage, up to 100%, by which any Restricted Stock Awards granted
to the Eligible Employee during the immediately following Plan Year will be
reduced, provided that no Restricted Stock Award deferrals shall be permitted
for Plan Years after 2018,

(iii)
the whole percentage, up to 50%, by which the Eligible Employee’s Performance
Unit Payout for the Plan Year will be reduced, provided that no Performance Unit
Payout deferrals shall be permitted for Plan Years after 2013,

(iv)
the percentage by which the Eligible Employee’s Excess Plan Payment earned
during the Plan Year will be reduced, provided that such percentage shall be
either 0% or 100% and that no such deferrals shall be permitted for Plan Years
after 2013 and

(v)
the Distribution Accounts to which such amounts will be credited and the time
and manner of distribution of such accounts.

(b) Notwithstanding the foregoing:
(i)
certain Eligible Employees designated by the Committee or its designee may elect
to credit to their Distribution Accounts up to 100% of their Commissions, and/or
Non-Proprietary Income earned during the Plan Year, provided that the Committee
or its designee may, in its discretion, limit the amount of any such






--------------------------------------------------------------------------------





credit, in such manner as the Committee or its designee may deem reasonable, by
communicating any such limit to the affected Eligible Employees,
(ii)
Eligible Employees for the 2005 Plan Year could elect, prior to February 2,
2005, the whole percentage not greater than 25% by which their Short-Term
Incentive Compensation for 2004 would be reduced under the Plan,

(iii)
Eligible Employees for the 2005 Plan Year who were Employees on January 1, 2005
could elect, prior to June 30, 2005, the whole percentage not greater than 25%
by which their Short-Term Incentive Compensation for 2005 would be reduced under
the Plan,

(iv)
Eligible Employees for the 2005 Plan Year could elect the whole percentage, up
to 100%, by which any Restricted Stock Awards granted to the Eligible Employee
during the 2005 Plan Year would be reduced, and

(v)
in 2008, Former Retirement Plan Participants could elect the percentage by which
their Affected Benefits otherwise scheduled to be paid in 2009 would be reduced
under the Plan, provided that such percentage could be either 0% or 100%.

4.2 New Employees.
The Committee or its designee may, in its discretion, permit Eligible Employees
who commence Service with an Employer after the beginning of a Plan Year to
enroll in the Plan for that Plan Year by filing a completed and fully executed
Enrollment Agreement, in accordance with Section 4.1, within 30 days following
the Eligible Employees’ commencement of Service to the extent permitted without
creating adverse tax consequences to the Participant under Code Section 409A.
Notwithstanding the foregoing, any election by an Eligible Employee pursuant to
this section to defer Restricted Stock Awards, Base Salary, Short- Term
Incentive Compensation, Excess Plan Payments, Performance Unit Payouts, Non-
Proprietary Income and/or Commissions shall apply only to such amounts as are
earned by the Eligible Employee after the date on which such Enrollment
Agreement is filed. Further notwithstanding the foregoing, an Eligible Employee
who commences Service with an Employer after November 1st of a Plan Year must
file her/her completed and fully executed Enrollment Agreement for such Plan
Year prior to his/her first day of Service.
4.3 Certain Deferred Stock Units.
Notwithstanding Section 4.1, deferred Stock units credited to a participant’s
account established under The Variable Deferred Compensation Plan for Executives
that were unvested as of December 31, 2004, and for which the related deferral
election was not cancelled by December 31, 2005, were transferred to a
Restricted Stock Distribution Account established for the participant under this
Plan on December 31, 2005.
4.4 2005 Elections.
Notwithstanding the requirements of Sections 4.1 and 4.2, Participants were
permitted prior to December 15, 2005 to cancel any deferral elections related to
Commissions, Short-Term Incentive Compensation and Base Salary earned and vested
after January 1, 2005 and, if such amounts had already been credited to an
Account under the Plan, receive a distribution of such amounts (and any earnings
thereon) on or prior to December 31, 2005.
4.5 Excess 401(k) Contributions, Catch-Up Excess 401(k) Contributions and Excess
401(k) Matching Contributions.
Beginning with the 2014 Plan Year, Participants shall receive Excess 401(k)
Contributions, Catch-Up Excess 401(k) Contributions and Excess 401(k) Matching
Contributions for a Plan Year as follows:
(a)
Excess 401(k) Contributions:

(i)
Each Excess 401(k) Contribution shall equal five percent (ten percent for Plan
Years prior to 2019) of the Participant’s Compensation earned during the
applicable payroll period that exceeds the Code Compensation Limit applicable
for the Plan Year in which the payroll period ends (as such excess is determined
by aggregating the Participant’s Compensation earned during the applicable
payroll period with the Participant’s Compensation earned in the preceding
payroll periods which end during the same Plan Year).

(ii)
To be eligible for an Excess 401(k) Contribution for a payroll period, a
Participant must be (1) eligible to receive an Employer 401(k) Contribution
under the 401(k) Plan for such payroll period, and (2) employed by an Employer
or any of its Affiliates during such payroll period; provided, however, that if,
during an applicable payroll period, a Participant separates from Service, dies
or becomes Disabled while such






--------------------------------------------------------------------------------





Participant is an Employee of an Employer or any of its Affiliates, then such
Participant shall receive his or her Excess 401(k) Contribution for such payroll
period based on his or her Compensation earned from the Employer making such
Excess 401(k) Contribution during such payroll period prior to the date he or
she separated from Service, died or became Disabled, as applicable.
(b)
Catch-Up Excess 401(k) Contribution:

A Catch-Up Excess 401(k) Contribution for a Plan Year prior to 2019 shall equal
ten (10) percent of the Participant’s elective deferrals to the Plan for that
Plan Year to the extent that the amounts deferred would have been Compensation
if they had not been deferred. No Catch-Up Excess 401(k) Contributions shall be
provided for Plan Years after 2018.
(c)
Excess 401(k) Matching Contributions.

(i)
Each Excess 401(k) Matching Contribution shall equal the amount of a
Participant’s elective deferral to the Plan for a payroll period, provided that
if the amount of the Participant’s elective deferral for a payroll period
exceeds 3% of the Participant’s Compensation earned during that payroll period,
the contribution shall equal 3% of the Participant’s Compensation for that
payroll period.

(ii)
To be eligible for an Excess 401(k) Matching Contribution for a payroll period,
a Participant must be (1) eligible to receive an Employer 401(k) Contribution
under the 401(k) Plan for such payroll period, and (2) employed by an Employer
or any of its Affiliates during such payroll period; provided, however, that if,
during an applicable payroll period, a Participant separates from Service, dies
or becomes Disabled while such Participant is an Employee of an Employer or any
of its Affiliates, then such Participant shall receive his or her Excess 401(k)
Matching Contribution for such payroll period based on his or her Compensation
earned from the Employer making such Excess 401(k) Matching Contribution during
such payroll period prior to the date he or she separated from Service, died or
became Disabled, as applicable.

(d)
Subject to Section 4.5(e), a Participant’s Excess 401(k) Contributions, Catch-
Up Excess 401(k) Contributions and Excess 401(k) Matching Contributions shall
become vested in accordance with the following schedule:

Periods of Service
 
Vested Percentage
Less than three years
 
0%
Three years or more
 
100%

(e)
Notwithstanding Section 4.5(d) to the contrary, a Participant shall be 100%
vested in his or her Excess 401(k) Contributions, Catch- Up Excess 401(k)
Contributions and Excess 401(k) Matching Contributions upon the Participant’s
death, Disability, or attainment of age 65 while the Participant is providing
Service.

(f)
Any amount in a Participant’s 401(k) Distribution Account which is not vested
upon the Participant’s Separation from Service shall be immediately forfeited.


ARTICLE 5
DISTRIBUTION ACCOUNTS
5.1 Distribution Accounts.
The Committee or its designee shall establish and maintain, as necessary or
appropriate, Regular, Performance Unit Payout, Restricted Stock and 401(k)
Distribution Accounts for each Participant as follows:
(a)
Regular Distribution Accounts. A Participant who is not a retail sales manager
may allocate deferrals of Commissions, Base Salary, Excess Plan Payments and/or
Short-Term Incentive Compensation for a Plan Year to one existing Regular
Distribution Account or to one new Regular Distribution Account. A Participant
who is a retail sales manager may allocate deferrals of Non-Proprietary Income,
and/or Commissions for a Plan Year to one existing or new Regular Distribution
Account solely containing Non-Proprietary Income and/or Commissions and
separately may allocate deferrals of Base Salary, Excess Plan Payments and/or
Short- Term Incentive Compensation for a Plan Year to one existing or new
Regular Distribution Account solely containing Base Salary, Excess Plan Payments
and/or Short-Term Incentive Compensation.

(b)
Restricted Stock Distribution Accounts. A Participant may allocate the deferral
of Restricted Stock Awards for a Plan Year to one existing Restricted Stock
Distribution Account or to one new Restricted Stock Distribution Account.






--------------------------------------------------------------------------------



(c)
Performance Unit Payout Distribution Accounts. A Participant must allocate the
deferral of a Performance Unit Payout for a Plan Year to a new Performance Unit
Payout Distribution Account.

(d)
Affected Benefits. Affected Benefits could be allocated to up to five Regular
Distribution Accounts.

(e)
401(k) Distribution Accounts. A Participant’s Excess 401(k) Contributions,
Catch-Up Excess 401(k) Contributions and Excess 401(k) Matching Contributions
for a Plan Year shall be allocated to the Participant’s 401(k) Distribution
Account established for such Plan Year.

The amount of any Restricted Stock Awards which a Participant elects to defer,
as well as the amount by which a Participant’s Affected Benefits, Base Salary,
Non-Proprietary Income, Commissions, Excess Plan Payment, Performance Unit
Payout and/or Short- Term Incentive Compensation is reduced pursuant to Section
4.1 or Section 4.2, shall be credited by the Committee or its designee to the
Participant’s Distribution Accounts no later than the first day of the month
following the month in which such Affected Benefits, Non-Proprietary Income,
Commissions, Base Salary, Excess Plan Payment, Performance Unit Payout and/or
Short-Term Incentive Compensation would otherwise have been paid to the
Participant, or such Restricted Stock Award is granted to the Participant. The
Participant’s Excess 401(k) Contribution and Excess 401(k) Matching Contribution
shall be credited by the Committee or its designee to the Participant’s
applicable 401(k) Distribution Account within 15 days after the end of the
applicable payroll period to which such Excess 401(k) Contribution or Excess
401(k) Matching Contribution relates. The Participant’s Catch-Up Excess 401(k)
Contribution for a Plan Year, if any, shall be credited by the Committee or its
designee to the Participant’s 401(k) Distribution Account for that Plan Year no
later than March 31 of the following Plan Year. The Participant’s Distribution
Accounts shall be reduced by the amount of any payments of cash or Stock made by
an Employer to the Participant or the Participant’s Beneficiary pursuant to this
Plan.
5.2 Earnings on Distribution Accounts.
A Participant’s Distribution Accounts other than any Restricted Stock
Distribution Accounts shall be credited with earnings (positive or negative) in
accordance with the Earnings Crediting Options elected by the Participant from
time to time. Participants may allocate each of their Distribution Accounts
other than their Restricted Stock Distribution Accounts among the Earnings
Crediting Options available under the Plan in whole percentages of not less than
one (1) percent. The earnings (positive or negative) credited under each
Earnings Crediting Option shall be based upon the actual performance of such
investment fund as the Committee or its designee may designate from time to
time, and shall for the relevant period of time equal the total return of such
investment fund net of asset based charges, including, without limitation, money
management fees, fund expenses and mortality and expense risk insurance contract
charges, but not Rule 12b-1 fees, as determined by the Committee or its
designee. Notwithstanding the foregoing, the Committee reserves the right, on a
prospective basis, to add or delete Earnings Crediting Options, or to disregard
Participants’ investment allocations and credit their existing Distribution
Accounts (other than the Participants’ Restricted Stock Distribution Accounts)
with a fixed rate of interest determined in the Committee’s sole discretion,
provided, however, that any such change in the Earnings Crediting Options
available under the Plan, including the crediting of a fixed rate of interest in
place of Participants’ investment allocations, shall only affect the rate at
which earnings will be credited to Participants’ Distribution Accounts in the
future, and shall not affect the value of Participants’ existing Distribution
Accounts, including any earnings (positive or negative) credited under the Plan
up to the date of such change. In the event a Participant does not elect an
Earnings Crediting Option for a 401(k) Distribution Account, the Participant
will be defaulted to an Earnings Crediting Option selected by the Committee, or
its designee, in its sole discretion.
5.3 Investments by Employers.
Notwithstanding that the earnings (positive or negative) credited to
Participants’ Distribution Accounts (other than a Participant’s Restricted Stock
Distribution Accounts) under the Earnings Crediting Options are based upon the
actual performance of such investment funds as the Committee may designate,
neither the Company nor any Employer shall be obligated to invest any amounts
deferred by Participants under this Plan, or any other amounts, in such
portfolios or in any other investment funds.
5.4 Changes in Earnings Crediting Options.
A Participant, or in the case of the Participant’s death, the Participant’s
Beneficiary, may change the Earnings Crediting Options to which the
Participant’s Distribution Accounts (other than the Participant’s Restricted
Stock Distribution Accounts) are allocated at any time. Each such change may
include (a) reallocation of the Participant’s existing Accounts in increments of
one (1) percent, and/or (b) a change in the investment allocation of amounts to
be credited to the Participant’s Accounts in the future in increments of five
(5) percent, as the Participant or Beneficiary respectively may elect.
Notwithstanding the foregoing, the Participant’s or Beneficiary’s ability to
change the Earnings Crediting Options may be limited in such manner as deemed
reasonable by the Committee or its designee.



--------------------------------------------------------------------------------



5.5 Valuation of Accounts.
The value of a Participant’s Distribution Accounts (other than the Participant’s
Restricted Stock Distribution Accounts) as of any date shall equal the amounts
theretofore credited to such Accounts, including any earnings (positive or
negative) deemed to be earned on such Accounts in accordance with Section 5.2
through the close of business on such date, less the amounts theretofore
deducted or paid from such Accounts.
5.6 Statement of Accounts.
The Committee or its designee shall provide to each Participant, not less
frequently than semiannually, a statement in such form as the Committee or its
designee deems desirable setting forth the balance of cash or Stock standing to
the credit of the Participant in each of the Participant’s Distribution
Accounts.
5.7 Distributions from Accounts.
Any distribution made to or on behalf of a Participant from a Distribution
Account (other than a Restricted Stock Distribution Account) in an amount which
is less than the entire balance of the Account shall be made pro rata from each
of the Earnings Crediting Options to which such Account is then allocated.
ARTICLE 5A
RESTRICTED STOCK AWARDS
5A.1 Maintenance of Accounts.
Deferred Restricted Stock Awards shall be credited to Restricted Stock
Distribution Accounts in the form of deferred Stock units. The number of
deferred Stock units to be credited to a Participant’s Account shall equal the
number of whole and fractional shares of Stock to which the Participant would
have been entitled had the Participant not elected to defer receipt of the
Restricted Stock Award. Accounts shall be maintained for record-keeping purposes
only and shall not be funded with actual shares of Stock, cash or any other
assets.
5A.2 Deferred Stock Units.
Deferred Stock units will be subject to any vesting, forfeiture, and other
restrictions as would apply to the related Restricted Stock Awards had such
awards not been deferred. Deferred Stock units shall not carry any voting
rights.
5A.3 Dividend Equivalents.
A Restricted Stock Distribution Account shall be credited with Dividend
Equivalents through the last day of the calendar month immediately preceding the
date on which the Account is fully distributed.
5A.4 Valuation.
The value of a Restricted Stock Distribution Account as of any date shall equal
the amount of deferred Stock units theretofore credited to such Account,
including any Dividend Equivalents credited to such Account in accordance with
Section 5A.3 through the day preceding such date, less the deferred Stock units
therefore deducted from such Account.
5A.5 Distributions.
At the time of distribution of a Restricted Stock Distribution Account, deferred
Stock units credited to the Account shall be converted to Stock which shall be
distributed to in-kind, except that fractional shares of Stock may be
distributed in cash. If a distribution from a Restricted Stock Distribution
Account is scheduled to be made at a time when there are insufficient
unrestricted deferred Stock units to satisfy the full amount of the
distribution, restricted deferred Stock units may be converted to Stock and used
to satisfy the distribution, provided that such Stock will continue to be
subject to the same forfeitability and transferability restrictions as its
related restricted deferred Stock units. Notwithstanding the foregoing, such
Stock shall become immediately vested to the extent necessary to allow the
Company or an Employer to satisfy any related withholding tax liabilities.
5A.6 Adjustment in Capitalization.
In the event of any Stock dividend or Stock split, recapitalization (including,
without limitation, the payment of an extraordinary cash dividend), merger,
consolidation, combination, spin-off, distribution of assets to shareholders,
exchange of



--------------------------------------------------------------------------------



Stock, or other similar corporate change or event that affects the Stock such
that an adjustment is required to preserve, or to prevent enlargement of, the
benefits or potential benefits made available under this Plan, then the
Committee shall, in such manner as the Committee shall deem equitable, adjust
the number and/or kind of deferred Stock units credited under the Plan.
ARTICLE 6
DISTRIBUTIONS
6.1 Timing - Normal Election.
Subject to Sections 6.2, 6.3, 6.4, 6.6, 7.16 and 7.17, a Participant’s
Distribution Account, other than a Performance Unit Payout Distribution Account
or 401(k) Distribution Account, shall be distributed commencing in any July or
December following the Plan Year for which compensation is deferred, provided
that payments must commence by the first July or the first December following
the Participant’s attainment of age 71, as elected by the Participant in the
Enrollment Agreement pursuant to which such Distribution Account was
established, or as subsequently elected by the Participant in accordance with
Section 7.1 of the Plan. Notwithstanding the foregoing, a Participant shall not
be entitled to allocate any deferrals to a Distribution Account for a Plan Year
if payments have commenced from such Account or are scheduled to commence in
that Plan Year. Subject to Sections 6.2, 6.3, 6.4, 6.6, 7.16 and 7.17, a
Participant’s Performance Unit Payout Distribution Account shall be distributed
commencing in any July or December following the Plan Year for which the
Performance Unit Payout is deferred, provided that: (i) payments must commence
by the first July or the first December following the Participant’s attainment
of age 71 and (ii) payments may not commence prior to July of the fourth Plan
Year following the Plan Year for which the Performance Unit Payout is deferred,
as elected by the Participant in the Enrollment Agreement pursuant to which such
Distribution Accounts was established, or as subsequently elected by the
Participant in accordance with Section 7.1 of the Plan.
Subject to Sections 6.2, 6.3, 6.4, 6.6, 7.16 and 7.17, a Participant’s 401(k)
Distribution Account for a Plan Year prior to 2019 shall be distributed in the
July of the fourth Plan Year following the Plan Year in which contributions were
credited to such 401(k) Distribution Account, or as elected by the Participant
in accordance with Section 7.1 of the Plan. Subject to Sections 6.2, 6.3, 6.4,
6.6, 7.16 and 7.17, a Participant’s 401(k) Distribution Account for a Plan Year
after 2018 shall be distributed in the later of: (a) July of the fourth Plan
Year following the Plan Year in which Contributions were credited to such 401(k)
Distribution Account and (b) July of the year following the year in which the
Participant attains age 55, or as elected by the Participant in accordance with
Section 7.1 of the Plan.
6.2 Timing - Separation from Service.
Subject to Sections 6.6, 7.16 and 7.17, in the event that a Participant
Separates from Service prior to the month specified under 6.1, the Participant’s
death and the Participant’s Disability, the vested balance of the Participant’s
Distribution Account shall be distributed commencing upon the first July or the
first December (whichever is earlier) immediately following the date that is
fifteen calendar months following the Participant’s Separation from Service or
as elected by the Participant in accordance with Section 7.1 of the Plan.
6.3 Timing - Death.
In the event of a Participant’s death prior to the month specified under Section
6.1, the Participant’s Separation from Service and the Participant’s Disability,
amounts under the Plan shall be paid to the Participant’s Beneficiary in lieu of
any amounts otherwise payable under the Plan to or on behalf of such
Participant. Subject to Sections 6.6, 7.16 and 7.17, distributions shall
commence upon the first July or the first December (whichever is earlier)
immediately following the date that is fifteen months following the
Participant’s death or as elected by the Participant’s Beneficiary in accordance
with Section 7.1 of the Plan.
6.4 Disability.
In the event of a Participant’s Disability, the Participant’s deferral election
in effect, if any, for the Plan Year in which the Participant becomes disabled
shall be cancelled and the Participant’s right to make any further deferral
elections under this Plan shall terminate as of the date the Participant becomes
Disabled. Subject to Sections 6.6, 7.16 and 7.17, in the event a Participant
becomes Disabled prior to the month specified under Section 6.1 and the
Participant’s Separation from Service, the Participant’s Distribution Accounts,
if any, shall be distributed to the Participant in a lump sum on the date that
is fifteen months following the date the Participant becomes Disabled or as
elected by the Participant in accordance with Section 7.1 of the Plan.
6.5 Form.



--------------------------------------------------------------------------------



Except as otherwise provided in Section 6.4 and this Section, distributions from
a Distribution Account (other than a 401(k) Distribution Account) under Sections
6.1, 6.2, 6.3 and 6.4 shall be paid in a lump sum, or annual installments over
consecutive years, as elected by the Participant in the Enrollment Agreement
pursuant to which such Account was established or as subsequently elected by the
Participant or the Participant’s Beneficiary in accordance with 7.1.
Distributions from a 401(k) Distribution Account under Sections 6.1, 6.2, 6.3
and 6.4 shall be paid in a lump sum unless annual installments over consecutive
years are elected by the Participant or the Participant’s Beneficiary in
accordance with Section 7.1. Any lump sum amount payable in accordance with this
paragraph shall be equal to the value of such Distribution Account as of the
last business day of the month preceding the date of payment. Any annual
installment payable in accordance with this paragraph shall be in an amount
specified by the Participant in the Enrollment Agreement pursuant to which such
Account was established or as subsequently specified by the Participant in
accordance with Section 7.1, and expressed as either (i) a fixed amount (a
number of shares of Stock in the case of a Restricted Stock Distribution Account
and a dollar amount in all other cases) or (ii) as a percentage of the value of
such Account provided, however, that (i) if the Participant specifies a fixed
amount, such installment will be limited to the lower of such fixed amount and
the value of the Account as of the last business day of the month preceding the
date of payment and (ii) if the Participant specifies a percentage of the value
of the Account, the value of the Account will be measured as of the last
business day of the month preceding the date of payment. If the Participant does
not specify an annual installment amount, the annual installment shall be in an
amount equal to (i) the value of such Distribution Account as of the last
business day of the month preceding the date of payment, divided by (ii) the
number of annual installments remaining. Notwithstanding any elections by a
Participant, if a Distribution Account balance is valued at $25,000 or less as
of the date of the first payment due from the Account under Section 6.1, 6.2,
6.3 or 6.4 (in the case of a Restricted Stock Distribution Account, such
valuation shall be determined based on the closing price of the Stock on the
stock exchange on which the Stock is predominantly traded on that date, or if
such date is not a trading day, the closing price on the first trading day
preceding such date), the full Account balance shall be distributed in a lump
sum payment.
6.6 Emergency Benefit.
In the event that the Committee or its designee, upon written request of a
Participant determines, in its sole discretion, that the Participant has
suffered an unforeseeable emergency as defined in Code Section
409A(a)(2)(B)(ii), the Participant’s Employer shall pay to the Participant, as
soon as practicable following such determination, an amount necessary to meet
the emergency and any related withholding taxes as may be required pursuant to
Section 7.8, after taking into account the extent to which such hardship is or
may be relieved through reimbursement or compensation by insurance or otherwise
or by liquidation of the Participant’s assets (to the extent the liquidation of
such assets would not itself cause severe financial hardship) (the “Emergency
Benefit”), to the extent such amount does not exceed the aggregate balance of
the Participant’s Distribution Accounts. In the case of an Emergency Benefit
paid from a Restricted Stock Distribution Account, the number of shares of Stock
distributed will be equal to the number of shares of Stock equal to the quotient
of: (a) the dollar amount necessary to meet the emergency and any related
withholding taxes divided by (b) the closing price of the Stock on the stock
exchange on which the Stock is predominantly traded on the last trading day of
the month prior to the month of distribution. Emergency Benefits shall be paid
first from the Participant’s Regular, 401(k) and Performance Unit Payout
Distribution Accounts, if any, to the extent the vested balance of one or more
of such Distribution Accounts is sufficient to meet the emergency, in the order
in which such Accounts would otherwise be distributed. If those Regular,
Performance Unit Payout and 401(k) Distribution Accounts are not sufficient to
meet the emergency, Emergency Benefits will then be paid from the Participant’s
Restricted Stock Distribution Accounts (if any) in the order in which such
accounts would otherwise be distributed. If two Accounts would otherwise be paid
at the same time, Emergency Benefits shall be made pro rata from each Account.
With respect to that portion of any Distribution Account which is distributed as
an Emergency Benefit in accordance with this Article, no further benefits shall
be payable to a Participant or Beneficiary under the Plan. Notwithstanding
anything in this Plan to the contrary, any deferral election in effect for a
Participant who receives an Emergency Benefit shall be cancelled and no
Emergency Benefit shall be paid from any Restricted Stock Distribution Account
to the extent the deferred Stock units in such account have not fully vested in
accordance with the terms of the related Restricted Stock Award.

ARTICLE 7
MISCELLANEOUS
7.1 Changes of Elections.
Participants may change the time and form of payment from an Account as
specified under Sections 6.1, 6.2, 6.3, 6.4 and 6.5 at any time prior to the
commencement of payment from such Account by filing with the Committee or its
designee a fully executed Enrollment Agreement or other form approved by the
Committee or its designee (hereinafter, collectively referred to as the “Change
Form”) requesting the change provided that: (i) any change will not take effect
until at least twelve months after the date the Change Form is filed with the
Committee or its designee, (ii) in the case of a change related to a payment
that is not based on Disability or death, the change must provide that the
payment be deferred for a period of not less than 5 years from



--------------------------------------------------------------------------------



the date such payment would otherwise have been made, (iii) in the case of a
change related to a payment based on a specified date (or pursuant to a fixed
schedule), any change may not be made less than 12 months prior to the date of
the scheduled payment, (iv) in the case of a change related to a payment based
on a specified date (or pursuant to a fixed schedule), no change will be
permitted that would result in the payment commencing later than the first July
or the first December (whichever is earlier) following the Participant’s age 71,
(v) in the case of a payment based on Separation from Service, death or
Disability, no change may be made until after Separation from Service, death or
Disability, as applicable, and (vi) in the case of a payment based on Separation
from Service, death or Disability, no change will be permitted that would result
in payment commencing later than the first July or the first December (whichever
is earlier) following the later of: (A) the Participant’s age 71 (or, the case
of a Participant’s death prior to age 71, the date the Participant would have
attained age 71) and (B) 75 months following the Participant’s Separation from
Service, death or Disability, as applicable. For this purpose, all installment
payments under an Account are treated as a single payment. Notwithstanding the
foregoing, Participants were permitted to change the time or form of
distributions from their Accounts prior to 2009 by meeting IRS transition rules
under Code Section 409A rather than the above requirements. In the case of a
Participant’s death prior to the month specified under Section 6.1, the
Participant’s Separation from Service or the Participant’s Disability, the
Participant’s Beneficiary may change the time and form of payment for the
Participant’s Distribution Account(s) in accordance with the rules of this
Section and Section 6.5 of the Plan.
7.2 Designation of Beneficiary.
Each Participant may designate a Beneficiary or Beneficiaries (which Beneficiary
may be an entity other than a natural person) to receive any distributions which
may be made following the Participant’s death. Such designation may be changed
or canceled at any time without the consent of any such Beneficiary. Any such
designation, change or cancellation must be made in a form approved by the
Committee or its designee and shall not be effective until received by the
Committee or its designee. If no Beneficiary has been named, or the designated
Beneficiary or Beneficiaries shall have predeceased the Participant, the
Beneficiary shall be the Participant’s estate. If a Participant designates more
than one Beneficiary, the interests of such Beneficiaries shall be paid in equal
shares, unless the Participant has specifically designated otherwise.
7.3 Limitation of Participant’s Right.
Nothing in this Plan shall be construed as conferring upon any Participant any
right to continue in the service of an Employer, nor shall it interfere with the
rights of an Employer to terminate the service of any Participant and/or to take
any personnel action affecting any Participant without regard to the effect
which such action may have upon such Participant as a recipient or prospective
recipient of benefits under the Plan.
7.4 No Limitation on Corporation Actions.
Nothing contained in the Plan shall be construed to prevent an Employer from
taking any corporate action which is deemed by it to be appropriate or in its
best interest. No Participant, Beneficiary or other person shall have any claim
against an Employer as a result of any such action.
7.5 Obligations to Employer.
An Employer may offset any amounts to which a Participant is entitled under the
Plan by the amount of any indebtedness and related interest owed by such
Participant to the Employer or any one of its Affiliates to the extent permitted
by applicable law or, if lower, to the extent permitted without creating adverse
tax consequences to the Participant under Code Section 409A.
7.6 Nonalienation of Benefits.
Except as expressly provided herein, no Participant or Beneficiary shall have
the power or right to transfer (other than by will or the laws of descent and
distribution), alienate, or otherwise encumber the Participant’s interest under
the Plan. An Employer’s obligations under this Plan are not assignable or
transferable except to (a) a corporation which acquires all or substantially all
of the Employer’s assets or (b) any corporation into which the Employer may be
merged or consolidated. The provisions of the Plan shall inure to the benefit of
each Participant and the Participant’s Beneficiaries, heirs, executors,
administrators or successors in interest.
7.7 Protective Provisions.
Each Participant shall cooperate with the Company by furnishing any and all
information requested by the Company in order to facilitate the payment of
amounts hereunder, taking such physical examinations as the Company may deem
necessary and taking such other relevant action as may be requested by the
Company. If a Participant refuses to cooperate, neither the Company nor the
Participant’s Employer(s) shall have any further obligation to the Participant
under the Plan, other than the



--------------------------------------------------------------------------------



obligation of the Employer(s) to pay to such Participant the balance of the
Participant’s Distribution Accounts in accordance with the terms of the Plan.
7.8 Withholding Taxes.
An Employer may make such provisions and take such actions as it may deem
necessary or appropriate for the withholding of any taxes which the Employer is
required by any law or regulation of any governmental authority, whether
foreign, Federal, state or local, to withhold in connection with any amounts
payable under the Plan, including, but not limited to, the withholding of
appropriate sums from any amount otherwise payable to a Participant or
Beneficiary. Each Participant and Beneficiary, however, shall be responsible for
the payment of all individual tax liabilities relating to any such amounts.
7.9 Unfunded Status of Plan.
The Plan is intended to constitute an “unfunded” plan of deferred compensation
for Participants. Amounts payable hereunder shall be payable out of the general
assets of the Participant’s Employer, and no segregation of any assets
whatsoever for such benefits shall be made. With respect to any payments not yet
made to a Participant, nothing contained herein shall give any such Participant
any rights that are greater than those of a general creditor of his or her
Employer.
7.10 Severability.
If any provision of this Plan is held unenforceable, the remainder of the Plan
shall continue in full force and effect without regard to such unenforceable
provision and shall be applied as though the unenforceable provision were not
contained in the Plan.
7.11 Governing Law.
The Plan shall be administered and construed according to ERISA, if applicable,
and any other applicable Federal laws. State law shall apply to this Plan only
to the extent that such state law is not preempted by ERISA and other Federal
laws. To the extent that state law is not preempted and is deemed to be
applicable to this Plan, the validity, construction, interpretation, effect, and
administration of this Plan shall be governed, effective as of January 1, 2012,
by and interpreted in accordance with the law of New Jersey (prior to January 1,
2012, the laws of the State of New York, without reference to the principles of
conflict of laws shall apply).
7.12 Headings.
Headings are inserted in this Plan for convenience of reference only and are to
be ignored in the construction of the provisions of the Plan.
7.13 Gender, Singular & Plural.
All pronouns and any variations thereof shall be deemed to refer to the
masculine, feminine, or neuter, as the identity of the person or persons may
require. As the context may require, the singular may be read as the plural and
the plural as the singular.
7.14 Notice.
Any notice or filing required or permitted to be given to the Committee under
the Plan shall be sufficient if in writing and hand delivered, or sent by
registered or certified mail, to the Company to the attention of the Committee,
at 525 Washington Boulevard, 36th floor, Jersey City, New Jersey 07310, or to
such other entity as the Committee may designate from time to time. Such notice
shall be deemed given on the date of delivery or, if delivery is made by mail,
as of the date shown on the postmark on the receipt for registration or
certification.
7.15 Amendment and Termination.
The Plan may be amended, suspended, discontinued or terminated at any time by
the Board, or by any other entity authorized by the Board, provided that no such
amendment, suspension, discontinuance or termination shall reduce or in any
manner adversely affect the rights of any Participant with respect to amounts
that are payable or may become payable under the Plan based upon the balance of
the Participant’s Distribution Accounts as of the effective date of such
amendment, suspension, discontinuance or termination.
7.16 Income Inclusion under Code Section 409A.



--------------------------------------------------------------------------------



If a portion of a Participant’s Distribution Account is includible in income
under Code Section 409A, such portion shall be distributed immediately to the
Participant.
7.17 Domestic Relations Order.
Distributions may be made from Accounts as necessary to fulfill a domestic
relations order (as defined in Code Section 414(p)(1)(B)).
7.18 Claims.
(a)Discretionary Authority. The Committee or its designee shall have the
exclusive discretionary authority (i) to construe and to interpret the Plan,
(ii) to decide all questions of eligibility for benefits and (iii) to determine
the amount of such benefits, and its decisions on such matters are final and
conclusive. As a result, benefits under the Plan will be paid only if the
Committee or its designee decides in its discretion that the claimant is
entitled to them. This discretionary authority is intended to be absolute, and
in any case where the extent of this discretion is in question, the Committee or
its designee is to be accorded the maximum discretion possible. Any exercise of
this discretionary authority shall be reviewed by a court under the arbitrary
and capricious standard (i.e., the abuse of discretion standard).
(b)Procedures. If, pursuant to the discretionary authority provided for above, a
claim of any right to a benefit that is filed by or on behalf of a claimant is
wholly or partially denied, the Committee or its designee will provide such
claimant the claims review process described in this subsection (b). The
Committee or its designee has the discretionary right to modify this claims
process in any manner so long as the claims review process, as modified,
includes the steps described below. Within a 90-day response period following
the receipt of the claim by the Committee or its designee, the Committee or its
designee will provide a comprehensible written notice setting forth:
(i)
The specific reason or reasons for the denial;

(ii)
Specific reference to pertinent Plan provisions on which the denial is based;

(iii)
A description of any additional material or information necessary for the
claimant to submit to perfect the claim and an explanation of why such material
or information is necessary; and

(iv)
A description of the claims review process (including the time limits applicable
to such process and a statement of the claimant’s right to bring a civil action
under ERISA following a further denial on review).

If the Committee or its designee determines that special circumstances require
an extension of time for processing the claim, it may extend the response period
from 90 to 180 days. If this occurs, written notice of the extension will be
furnished to the claimant before the end of the initial 90-day period,
indicating the special circumstances requiring the extension and the date by
which the final decision is expected to be made. Further review of a claim is
available upon written request by the claimant to the Committee or its designee
within 60 days after receipt by the claimant of written notice of the denial of
the claim. Upon review, the Committee or its designee shall provide the claimant
a full and fair review of the claim, including the opportunity to submit written
comments, documents, records and other information relevant to the claim and the
review shall take into account such comments, documents, records and information
regardless of whether it was submitted or considered at the initial
determination. The decision on review shall be made within 60 days after receipt
of the request for review, unless circumstances warrant an extension of time not
to exceed an additional 60 days. If this occurs, written notice of the extension
will be furnished to the claimant before the end of the initial 60-day period,
indicating the special circumstances requiring the extension and the date by
which the Committee or its designee expects to make the final decision. The
final decision shall be in writing and drafted in a manner calculated to be
understood by the claimant, and shall include the specific reasons for the
decision with references to the specific Plan provisions on which the decision
is based, a statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the claimant’s claim for benefits; and a statement
describing any voluntary appeal procedures offered by the Plan and the
claimant’s right to obtain the information about such procedures, as well as a
statement of the claimant’s right to bring an action under ERISA Section 502(a).
(c)Review in Court. Any claim referenced in this Section that is reviewed by a
court, arbitrator, or any other tribunal shall be reviewed solely on the basis
of the record before the Committee or its designee and shall be subject to the
provisions on “Limitation on Actions” as set forth in Section 7.22. In addition,
any such review shall be conditioned on the claimants having fully exhausted all
rights under this Section.
7.19 Code Section 409A.



--------------------------------------------------------------------------------



It is intended that this Plan shall comply with the provisions of Code Section
409A and the Treasury regulations thereunder so as not to subject Participants
to the payment of additional taxes and interest under Code Section 409A. Any
provision of this Plan that is inconsistent with this intent shall be void to
the minimum extent necessary to permit this intent to be fulfilled. All
interpretations of this Plan shall be consistent with this intent. Any action by
the Committee or its designee that it is inconsistent with this intent shall be
void and without effect to the minimum extent possible (if any) that will allow
this intent to be fulfilled. If the failure to take an action under the Plan
would cause the Plan to violate Code Section 409A, then to the extent it is
possible thereby to avoid a violation of Code Section 409A, it is intended that
the rights and effects under the Plan be altered to avoid such outcome. In all
cases, the provisions of this Section shall apply to the maximum extent
permissible under Code Section 409A and notwithstanding any contrary provision
of the Plan that is not contained in this Section.
7.20 401(k) Hardship Distributions.
Notwithstanding any provision in this Plan to the contrary, in the case of a
Participant who receives a hardship distribution pursuant to U.S. Treasury
Regulation Section 1.401(k)-1(d)(3) in a Plan Year, the Participant’s deferral
election, if any, for that Plan Year shall be cancelled and the Participant
shall be prohibited from making a deferral election for the following Plan Year.
7.21 Election Priority.
If a Participant’s Separation from Service and Death occur simultaneously, the
Participant’s Distribution Accounts shall be distributed in accordance with the
Plan rules and election(s) applicable to the Participant’s Death.
7.22 Limitation on Actions.
(a)
Timing.

(1)
Any "Action" (as defined below) that is filed by, or on behalf of, a
Participant, or on the behalf of the Participant’s heirs, estate, spouse or
Beneficiary against or with respect to the Plan, the Company, any of the
Company's participating affiliates, any of the Company's Affiliates, their
predecessors, successors or assigns, the Committee, the claims administrator, or
their delegates, must be brought within two years of when the cause of action
arose (the "Two-Year Period"); provided, however, that such individual may not
bring any Action unless he or she has fully exhausted all of his or her actual
or potential rights under the Plan's claims procedures set forth in Section
7.18. This exhaustion requirement is intended to be interpreted as broadly as
possible to the extent permitted by law. An "Action" shall mean any claim or
suit in court or in another forum that relates to the Plan, including without
limitation, any eligibility, benefits, Plan interpretation, ERISA rights or any
other matters related to the Plan; provided, that for purposes of applying the
Two-Year Period and the Tolling Period described herein, an Action shall not
include any claim or action that cannot be subject to contractual statute of
limitations provisions under applicable laws.

(2)
The Two-Year Period shall be tolled (the "Tolling Period"), as follows:

(i)
The Tolling Period shall start upon the issuance, in writing, of the initial
denial of the individual's claim or request for benefit, as applicable, by the
Committee or its delegates in accordance with the Plan's claims procedures set
forth in Section 7.18.

(ii)
The Tolling Period shall conclude when the decision on the individual's review
is made in writing by the Committee or its delegates in accordance with the
Plan's claims procedures set forth in Section 7.18; provided, however, that if
the individual does not timely ask for a review of his or her denial (or does
not meet any other timeliness requirements during the review), the Tolling
Period shall end on the last day of the Plan's review period.

(iii)
The Tolling Period shall not be counted against the Two- Year Period. Once the
Tolling Period ends, the Two-Year Period shall start running with the same
amount of time remaining as such individual had for his or her Two-Year Period
prior to having such period tolled.

(3)
Any Action brought after the end of the Two-Year Period shall be time- barred.

(4)
The Two-Year Period shall apply to any cause of action arising on or after
January 1, 2012. Notwithstanding anything herein to the contrary, if the cause
of action arose prior to January 1, 2012, the statute of limitations shall be
the lesser of (i) the remaining amount of time, as determined as of December 31,
2011, under the applicable statute of limitations or (ii) the Two-Year Period
beginning as of January 1, 2012.

(5)
The provisions of this paragraph (a) shall be severable. If any provision of
this paragraph (a) is held illegal, void or invalid in its entirety, the
remaining provisions of this section "Limitation on Actions" and any other
provisions




--------------------------------------------------------------------------------



set forth in the Plan, as amended from time to time, shall not in any way be
affected or impaired but shall remain binding in accordance with their terms.
(b)
Venue. Effective as of January 1, 2012, an Action not yet brought in court or in
another forum may only be brought in the United States District Court of New
Jersey. The designation of this court as the exclusive venue for any Action
shall apply without any exception.

ARTICLE 8
PLAN RESTATEMENT


This Plan, originally adopted and approved as of November 11, 2004 and amended
as of January 10, 2005, February 16, 2005, May 24, 2005, November 1, 2005,
November 16, 2006, November 1, 2008 and January 1, 2014, is hereby amended and
restated as of January 1, 2019.

